 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 U.S. BANK TRUST, N.A.,                                    Case No.: 2:16-cv-00741-APG-NJK

 4           Plaintiff                                                Order Lifting Stay

 5 v.

 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7           Defendants

 8

 9         I ORDER that the stay in this case is lifted for all purposes. Within 60 days of the date

10 of this order, the parties shall meet and confer as defined by Local Rule IA 1-3(f) regarding (1) a

11 proposed scheduling order, (2) what discovery needs to be conducted, (3) what viable claims and

12 defenses remain in the case in light of recent decisions from the Supreme Court of Nevada, and

13 (4) the issues the parties intend to raise in any dispositive motion the parties anticipate filing

14 within the next 90 days. If discovery closed before the stay was entered, the court will not

15 reopen discovery absent extraordinary circumstances. A client representative must attend the

16 meet and confer, either in person or by telephone.

17         Within ten days after the meet-and-confer, the parties shall file a proposed scheduling

18 order. Any dispositive motion filed within the next 90 days must contain a declaration by the

19 movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good

20 faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).

21         DATED this 1st day of October, 2019.

22

23
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
